Citation Nr: 0718900	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sciatica.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for sciatica.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, the record clearly reflects that the veteran has been 
diagnosed with sciatica and that she has recurrent left back 
and leg pain.  It remains unclear whether the diagnosed 
sciatica is related to her period of active service.  

In a February 2004 lay statement, the veteran's husband 
stated that he had been on active duty at the same time as 
the veteran.  He further reported that he had witnessed her 
suffering from sciatic nerve pain for the first time in March 
1998.  Additionally, in an August 2005 letter, the veteran's 
treating physician stated that the veteran had received 
prenatal care in his office during her fourth pregnancy from 
August 1998 to April 1999.  The physician stated that the 
veteran had suffered from severe back and sciatic pain at the 
time, especially in the second and third trimester of her 
pregnancy.  The physician did not provide an opinion, 
however, as to the etiology of the veteran's sciatica.  In 
order to make an accurate assessment of the veteran's 
entitlement to service connection for her disability, it is 
necessary to have a medical opinion discussing the 
relationship between her disability and service based upon a 
thorough review of the record.  

Because a VA examiner has not opined as to whether the 
veteran's sciatica is related to her period of active 
service, the Board finds that an examination and opinion 
addressing the etiology of this disorder is necessary in 
order to fairly decide the merits of the veteran's claim.           

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the 
relationship between her diagnosed 
sciatica and her period of active 
service.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any current 
sciatic nerve disability is 
etiologically related to active service 
or any treatment for sciatic pain 
during service or within one year after 
separation from service.  If necessary, 
the examiner should attempt to 
reconcile the opinion with the medical 
opinions of record.  The rationale for 
all opinions expressed must be 
provided.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.

2.  Then, readjudicate the claim for 
service connection for sciatica.  If 
the decision remains adverse to the 
veteran, issue the veteran and her 
representative a supplemental statement 
of the case and allow her the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


